110 F.3d 65
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Derrick Lamonte SMOOTE, Defendant-Appellant.
No. 96-3158.
United States Court of Appeals, Sixth Circuit.
March 27, 1997.

Before:  KENNEDY, KRUPANSKY, and NORRIS, Circuit Judges.

ORDER

1
Derrick L. Smoote appeals his judgment of conviction and sentence.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
After a jury trial, Smoote was convicted of conspiracy and aiding and abetting, in violation of 18 U.S.C. §§ 371 and 2, possession and use of a firearm in relation to a crime of violence (bank robbery), and aiding and abetting the same, in violation of 18 U.S.C. §§ 924(c) and 2, and armed bank robbery and aiding and abetting the same, in violation of 18 U.S.C. §§ 2113(a) & (d) and 2.  The district court sentenced Smoote to 360 months of imprisonment.  Smoote filed a timely appeal.  On appeal, Smoote's appointed counsel has filed a motion to withdraw and a brief pursuant to Anders v. California, 386 U.S. 738 (1967).  Believing the appeal to be without merit, counsel submits no issues for review.  Smoote has not responded to counsel's motion to withdraw.


3
We have examined the record in this case, including the transcripts of Smoote's trial and the sentencing hearing, and conclude that no reversible error is apparent from the record.


4
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.  Rule 9(b)(3), Rules of the Sixth Circuit.